DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 6, 2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 – 6, 8, 10 – 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe et al (US 2019/0320167, hereafter Abe) in view of Liu et al (US 2021/0352309, hereafter Liu) in further view of Xiu et al (US 2020/0336738, hereafter Xiu).
	Regarding claim 1, Abe discloses a method for video decoding in a decoder, the method comprising:
	 decoding prediction information for a current block in a current picture that is a part of a coded video sequence (¶ 361 );
	 determining prediction samples of the current block based on a first linear transform of reference samples of the current block, at least one of a scaling parameter or an offset parameter of the first linear transform being (i) signaled in the prediction information or (ii) determined based on at least one of a scaling parameter or an offset parameter of a second linear transform associated with another block in the coded video sequence (¶ 375, 388 );
	 and reconstructing the current block based on the prediction samples (¶ 433).
	However, Abe does not explicitly teach at least one of a scaling parameter or an offset parameter of the first linear transform being (i) signaled in the prediction information or (ii) determined based on at least one of a scaling parameter or an offset parameter of a second linear transform associated with another block in the coded video sequence.
	In the same field of endeavor, Liu teaches at least one of a scaling parameter or an offset parameter of the first linear transform being (i) signaled in the prediction information or (ii) determined based on at least one of a scaling parameter or an offset parameter of a second linear transform associated with another block in the coded video sequence (¶ 257 - 260).
	However, Abe or Liu does not explicitly teach wherein based on a determination that the prediction information indicates a bi-directional prediction mode for the current block and two reference pictures of the bi-directional prediction mode are on different sides of the current picture, the at least one of the scaling parameter or the offset parameter of the first linear transform for a first prediction direction is determined based on the at least one of the scaling parameter or the offset parameter of the first linear transform for a second prediction direction, the at least one of the scaling parameter or the offset parameter of the first linear transform for the first prediction direction being different from the at least one of the scaling parameter or the offset parameter of the first linear transform for the second prediction direction.
	In the same field of endeavor, Xiu teaches wherein based on a determination that the prediction information indicates a bi-directional prediction mode for the current block and two reference pictures of the bi-directional prediction mode are on different sides of the current picture, the at least one of the scaling parameter or the offset parameter of the first linear transform for a first prediction direction is determined based on the at least one of the scaling parameter or the offset parameter of the first linear transform for a second prediction direction, the at least one of the scaling parameter or the offset parameter of the first linear transform for the first prediction direction being different from the at least one of the scaling parameter or the offset parameter of the first linear transform for the second prediction direction (¶ 95 - 101).
	Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Abe in view of Liu in further view of Xiu.  The advantage is an improvement in image compression.
	Regarding claim 2, Abe discloses the method of claim 1, wherein the prediction information indicates an inter prediction mode for the current block (¶ 361 and 362).  
	Regarding claim 3, Abe discloses the method of claim 1, wherein the other block is one of a neighboring block and a merge candidate of the current block (¶ 375).  
	Regarding claim 4, Abe discloses the method of claim 3, wherein the determining further comprises:
	 determining whether the first linear transform is applied to the reference samples of the current block based on a first flag that is determined based on one of the prediction information and the merge candidate of the current block (¶ 417 and 418);
	 and determining the prediction samples of the current block in response to the first linear transform being determined to be applied to the reference samples of the current block (¶ 417 and 418).  
	Regarding claim 5, Abe discloses the method of claim 3, wherein the one or more parameters of the first linear transform are determined based on the merge candidate of the current block and the prediction information indicating one of a merge mode and a skip mode for the current block (¶ 418).  
	Regarding claim 6, Abe discloses the method of claim 3, wherein one of the one or more parameters of the first linear transform is determined as a default value based on a second flag that is determined based on one of the prediction information and the merge candidate of the current block (¶ 383, 417, and 418).  
	Regarding claim 8, Abe discloses the method of claim 1, wherein each of the one or more parameters of the first linear transform is determined based on a set of values corresponding to the respective parameter and an index indicating one of the set of values for the respective parameter (¶ 401).  
As per claim 10, Abe discloses the method of claim 1, wherein the prediction information indicates a bi-directional prediction mode for the current block, and the determining further comprises: determining the prediction samples of the current block based on the first linear transform of at least one reference block of the current block, each of the at least one reference block corresponding to one prediction direction of the bi-directional prediction mode (¶ 383 and 387).
As per claim 11, Abe discloses the method of claim 10, wherein the determining further comprises: determining, for each prediction direction of the bi-directional prediction mode, a prediction block of the current block based on the first linear transform of one of the at least one reference block of the current block corresponding to the respective prediction direction; and determining the prediction samples of the current block based on an average of the prediction blocks (¶ 383, 387, and 406).
As per claim 12, Abe discloses the method of claim 1, wherein the prediction information indicates a bi-directional prediction mode for the current block, and the determining the prediction samples comprises: determining, for each prediction direction of the bi-directional prediction mode, a prediction block of the current block based on a reference block of the current block corresponding to the respective prediction direction; and 48Oblon Docket No.: 533025US determining the prediction samples of the current block based on the first linear transform of an average of the prediction blocks (¶ 383, 387, and 406).
Regarding claim 13, arguments analogous to those presented for claim 1 are applicable for claim 13.
Regarding claim 14, arguments analogous to those presented for claim 2 are applicable for claim 14.
Regarding claim 15, arguments analogous to those presented for claim 3 are applicable for claim 15.
Regarding claim 16, arguments analogous to those presented for claim 4 are applicable for claim 16.
Regarding claim 17, arguments analogous to those presented for claim 5 are applicable for claim 17.
Regarding claim 18, arguments analogous to those presented for claim 6 are applicable for claim 18.
Regarding claim 20, arguments analogous to those presented for claim 1 are applicable for claim 20.

Claim(s) 7, 9, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe in view of Liu in further view of Xiu in further view of Shibahara et al (US 2012/0127002, hereafter Shibahara).
Regarding claim 7, Abe in view of Liu in further view of Xiu discloses the method of claim 1.
However, Abe in view of Liu in further view of Xiu does not explicitly teach wherein each of the one or more parameters of the first linear transform includes a sign value and a magnitude value.
In the same field of endeavor, Shibahara teaches wherein each of the one or more parameters of the first linear transform includes a sign value and a magnitude value (¶ 153 and 207).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Abe in view of Liu in further view of Xiu in further view of Shibahara.  The advantage is improved image compression.
	Regarding claim 9, Abe in view of Liu in further view of Xiu discloses the method of claim 1.
However, Abe in view of Liu in further view of Xiu does not explicitly teach wherein each of the one or more parameters of the first linear transform is determined based on a delta value of the respective parameter relative to one of a default value and one of the one or more parameters of the second transform associated with the other block in the coded video sequence.
In the same field of endeavor, Shibahara teaches wherein each of the one or more parameters of the first linear transform is determined based on a delta value of the respective parameter relative to one of a default value and one of the one or more parameters of the second transform associated with the other block in the coded video sequence (¶ 45 and see claim 1).
Therefore, it would have been obvious for one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Abe in view of Liu in further view of Xiu in further view of Shibahara.  The advantage is improved image compression.
Regarding claim 19, arguments analogous to those presented for claim 7 are applicable for claim 19.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIKAODILI E ANYIKIRE whose telephone number is (571)270-1445. The examiner can normally be reached 8 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIKAODILI E ANYIKIRE/Primary Examiner, Art Unit 2487